Citation Nr: 1131591	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  04-37 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected degenerative joint disease of the left knee and ankle.

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected degenerative joint disease of the left knee and ankle.

5.  Entitlement to service connection for a skin disease, to include as secondary to now service-connected diabetes mellitus.

6.  Entitlement to service connection for a psychiatric disability, to include depression, to include as secondary to service-connected disability.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from August 2003 and September 2004 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the August 2003 decision, the RO denied entitlement to service connection for hypertension.

In the September 2004 decision, the RO denied the Veteran's petition to reopen a claim for service connection for sensorineural hearing loss of the left ear as new and material evidence had not been submitted and denied entitlement to service connection for diabetes mellitus, stasis dermatitis, and depression.

In his August 2004 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In February 2010, he withdrew his hearing request.  See 38 C.F.R. § 20.704 (2009).

In June 2010, the Board granted the Veteran's petition to reopen the claim for service connection for bilateral hearing loss and remanded the underlying claim, as well as the other matters currently on appeal for further development.

In its June 2010 remand, the Board instructed the agency of original jurisdiction (AOJ) to: contact the Veteran and ask him to identify any additional relevant treatment records that had not yet been obtained; attempt to obtain any additional relevant treatment records identified by the Veteran; and schedule the Veteran for VA examinations to obtain medical opinions as to the etiology of any current right ear hearing loss, whether any current left ear hearing loss was aggravated in service, and as to the etiology of the Veteran's hypertension, diabetes mellitus, skin disease, and psychiatric disability.  

In a letter dated in November 2010, the AOJ asked the Veteran to identify any additional relevant treatment records.  The Veteran submitted a signed and completed a VA Form 21-4142, Authorization and Consent to Release Information, dated in November 2010 for treatment by Dr. Kerley.  In August 2010 and February 2011, the AOJ sent letters to Dr. Kerley and attempted to obtain any additional relevant treatment records.  No response was received.  Furthermore, the Veteran was afforded VA examinations for hearing loss, hypertension, diabetes, a skin disease, and a psychiatric disability in September 2010.  Thus, the AOJ substantially complied with all of the Board's June 2010 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

As explained in the Board's June 2010 remand, the Veteran's hearing loss had initially been adjudicated as a claim for service connection for left ear hearing loss only.  However, as the Veteran reported hearing loss in both ears, the Board had recharacterized the issue as entitlement to service connection for bilateral hearing loss.

The Veteran had also perfected an appeal with regard to the issues of entitlement to service connection for left knee and ankle disabilities.  In March 2011, the RO granted service connection for degenerative joint disease of the left knee and ankle, and thereby resolved the appeal as to those issues.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As such, the issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for left ear hearing loss, a skin disease, and a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss in the right ear to an extent recognized as a disability for VA purposes.

2.  The Veteran is service-connected for degenerative joint disease of the left knee and ankle.

3.  The Veteran's current hypertension was caused by his service-connected degenerative joint disease of the left knee and ankle.

4.  The Veteran's current diabetes mellitus was caused by his service-connected degenerative joint disease of the left knee and ankle.


CONCLUSIONS OF LAW

1.  The criteria for service connection for claimed right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.104, Diagnostic Code 7101, Note (1) (2010).

3.  The criteria for service connection for diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claims for service connection for hypertension and diabetes mellitus, the claims are substantiated, and there are no further VCAA duties as to those issues.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As for the claim for service connection for right ear hearing loss, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In pre-adjudication letters dated in September and December 2003, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for claimed right ear hearing loss.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in a May 2006 letter.  The timing deficiency with regard to this letter was cured by readjudication of the claim in a March 2011 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).
  
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent service personnel records, Social Security Administration (SSA) records, and some of the identified post-service private medical records.  In addition, he was afforded a VA examination for right ear hearing loss. 

The Court has held that unless there is expert medical evidence demonstrating that an audiometry test conducted in a sound-controlled room produces inaccurate, misleading, or clinically unacceptable test results, or medical evidence demonstrates that an alternative testing method exists and is in use by the general medical community, it will not second-guess VA's policy concerning audiological examinations.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).

The Veteran has submitted no such medical evidence in support of his claim.  In addition, Martinak specified that an audiology examiner was required to fully describe the functional effects caused by a hearing disability.  Id. at 454-5.  In Martinak, the Court held that this duty was fulfilled where the examiner recorded the Veteran's complaints that hearing loss and tinnitus interfered with sleep.  Id.

In this case, the audiologist who conducted a September 2010 VA examination noted that the Veteran's chief complaints were hearing loss and tinnitus.  Also, the examination included a pure tone audiometry test and a speech discrimination test, in accordance with 38 C.F.R. § 3.385 and the examiner noted the Veteran's reported service and medical history.  Therefore, the Board concludes that the functional effects of the Veteran's hearing problems were considered and that the VA audiological examination was adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has reported that he received treatment at the VA outpatient clinic in Winston-Salem, North Carolina (VAOPC Winston-Salem) in 1971.  In April 2005, the AOJ requested all available treatment records from that facility from January 1971 to December 1972.  In June 2005, the AOJ was informed that there were no available treatment records from VAOPC Winston-Salem for the period from January 1971 to December 1972.  Thus, VA determined that any further efforts to obtain such records would be futile.  38 C.F.R. § 3.159(c)(2) (2010).  The Veteran has not identified any additional relevant post-service VA treatment.  Therefore, VA has no further duty to attempt to obtain VA treatment records.    

In December 2010, the Veteran submitted a signed and completed VA Form 21-4142 for treatment of "all medical conditions" by Dr. Kerley at Medical Associates of Surry in Mt. Airy, North Carolina from 2003 to 2010.  There are numerous treatment records from that facility dated during that period already in the Veteran's claims file.  In August 2010 and February 2011, the AOJ sent letters to Dr. Kerley and requested copies of all records of the Veteran's treatment from 2003 to the present.  The AOJ did not receive any response or additional treatment records from Dr. Kerley.

VA's reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim that is not in the custody of a Federal department or agency generally consist of an initial request for the records and, if VA does not receive the records, at least one follow-up request.  As no response was received following the August 2010 and February 2011 letters, VA determined that any further efforts to obtain additional treatment records from Dr. Kerley would be futile and VA has no further duty to attempt to obtain such records.  38 C.F.R. § 3.159(c)(2).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.


Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310 for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).  Because service connection for hypertension and diabetes mellitus are not being granted on the basis of aggravation by a service-connected disability and the Veteran does not have current right ear hearing loss, it is not necessary to determine which version of the regulation is applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right Ear Hearing Loss

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, there is no medical evidence of current right ear hearing loss as defined by VA.  On the September 2010 VA audiological examination report, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right ear
10
10
10
15
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  The Veteran has reported that he experienced hearing loss and that he was exposed to loud noise while in service.  However, the September 2010 VA examination report indicates that pure tone audiometry revealed hearing within normal limits in the right ear. 

The Veteran has not undergone any other reported hearing examinations since service.

The Veteran is certainly competent to report symptoms of his claimed right ear hearing loss, however his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  The determination of whether a veteran's hearing impairment constitutes hearing loss for VA purposes is determined by a mechanical application of the definition found in 38 C.F.R. § 3.385 to audiometric testing results.  As application of the applicable regulation to the objective audiological findings during the September 2010 VA examination reflects that the Veteran does not have current right ear hearing loss under VA law, the Board concludes that his reports concerning right ear hearing loss are not credible.  Thus, service connection for this disability is not warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.385.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for right ear hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Hypertension and Diabetes Mellitus

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic hypertension means systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Medical records, including a September 2010 VA examination report, reveal that the Veteran has been diagnosed as having hypertension and Type II diabetes mellitus.  Also, elevated blood pressure readings have been recorded on several occasions.  For example, March and July 2003 examination reports from Dr. Kerley and a January 2004 examination report from Rashid A. Sheikh, M.D. show blood pressure readings of 152/94, 164/104, and 189/95, respectively.  Thus, current hypertension and diabetes have been demonstrated.

The Veteran is service-connected for degenerative joint disease of the left knee and ankle.  There are conflicting medical opinions as to whether the Veteran's current hypertension and diabetes mellitus are related to the service-connected left knee and ankle disabilities.  The Board, therefore, must weigh the credibility and probative value of these opinions, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

In a July 2003 letter, Dr. Kerley provided an opinion to the effect that the Veteran's hypertension and diabetes were caused by his service-connected left lower extremity disabilities.  He reasoned that as a result of the Veteran's left knee and ankle injuries in service, he had developed progressive degenerative changes involving the left lower extremity with associated pain and chronic swelling.  He had an abnormal gait with a pronounced limp on the left side which caused additional stress to his hip and lower back.  His injury and the subsequent pain limited his ability to ambulate for any distance.  This limitation contributed to his inability to maintain a healthy weight over the years and he was significantly overweight at the time of the July 2003 letter.  As a direct result of the in-service injury and subsequent weight gain, he was hypertensive and had developed diabetes.  Therefore, Dr. Kerley concluded that the Veteran's medical problems, including hypertension and diabetes, resulted, in large part, secondary to the injury he sustained in service.

In a December 2003 letter, Dr. Kerley again provided an opinion to the effect that the Veteran's hypertension and diabetes were caused by his service-connected left knee and ankle disabilities.  The rationale was essentially the same as that which was provided in the July 2003 letter.   

The September 2010 VA examination report includes an opinion that it was not likely ("less likely than not") that the Veteran's hypertension, diabetes, and obesity were related to service or his service-connected left leg disability.  This opinion was based on the fact that diabetes and hypertension are multifactorial diseases in which obesity plays a role in increasing the risk for the disease.  Marked obesity is based on many factors, such as heredity and dietary intake.  Lack of a specific type of exercise, such as walking or running as opposed to swimming, would not be likely to be the main cause of chronic obesity.  Therefore, it would not be a main factor in developing diabetes or hypertension.

The July and December 2003 and September 2010 opinions are accompanied by rationales which are consistent with the evidence of record and based on the Veteran's reported history.  These opinions, therefore, are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

At the very least, the July and December 2003 and September 2010 opinions are equally probative as to the relationship between the Veteran's hypertension and diabetes and his service-connected degenerative joint disease of the left knee and ankle.  Therefore, the evidence is at least in relative equipoise as to whether the Veteran's service-connected left knee and ankle disabilities caused his current hypertension and diabetes.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for hypertension and diabetes on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310.

 
ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for diabetes mellitus is granted.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr, 21 Vet. App. at 311.

The September 2010 VA audiological examination report reveals that the Veteran has been diagnosed as having left ear hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  Thus, current left ear hearing loss has been demonstrated.

Service treatment records reflect that that the Veteran had left ear hearing loss as defined by VA when he was examined, accepted, and enrolled for service.  See id.  As left ear hearing loss pre-existed service, the presumption of soundness does not attach.  38 U.S.C.A. § 1111 (West 2002).

Service treatment records also reflect that the Veteran reported diminishing hearing and pain in the left ear on several occasions in service and was diagnosed as having left ear otitis.  Furthermore, several audiological tests conducted during service reveal that the pre-existing left ear hearing loss may have worsened during that time.

The examiner who conducted the September 2010 VA audiological examination opined that it was not likely ("less likely") that the Veteran's current left ear hearing loss was an aggravation of the pre-existing left ear hearing loss shown on the December 1969 entrance examination.  No further explanation or reasoning for this opinion was provided.

The examiner also opined that a retrocochlear disorder of the left ear could not be ruled out in view of the asymmetric loss and reduced word recognition, but that such a determination would require the opinion of an ear, nose, and throat (ENT) specialist.

The September 2010 opinion that the Veteran's pre-existing left ear hearing loss was not likely aggravated by service is of little, if any, probative weight and is inadequate because it is not accompanied by any rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Furthermore, despite the examiner's opinion concerning a possible retrocochlear disorder and the need for an opinion by an ENT specialist, no further efforts were taken to obtain such an opinion.  See Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991) (holding that the duty to assist claimants with developing their claims extends to ensuring that testing recommended by VA examiners be conducted).

Thus, a remand is necessary to afford the Veteran a new VA audiological examination to obtain an opinion as to whether the pre-existing left ear hearing loss was aggravated in service.  Also, a new examination is necessary to determine whether the Veteran has any left ear disability other than hearing loss and, if so, to determine whether any such disability was caused or aggravated by service.

With regard to the claim for service connection for a skin disease, the Veteran was afforded a VA examination in September 2010.  He was diagnosed as having stasis dermatitis of the lower extremities.  The physician who conducted the examination opined that the skin rash of the shins was not likely ("less likely than not") related to the Veteran's skin rash in service which was thought to be medication related.  She reasoned that the original rash of the neck and chest in service had cleared up and had not recurred.  The current rash appeared to be something very different and was related to the Veteran's obesity and related stasis dermatitis.

However, in his January 2004 letter, Dr. Sheikh explained that the Veteran had developed a skin disease of the lower extremities with associated superficial ulcering and weeping wounds.  Also, he had a history of diabetes mellitus, and diabetes is a contributing factor for poor healing of superficial ulcers.

In light of the fact that the Board is granting service connection for diabetes mellitus and Dr. Sheikh's January 2004 letter, a remand is necessary to obtain an opinion as to whether the Veteran's current skin disease is related to the Veteran's now service-connected diabetes mellitus.

As for the claim for service connection for a psychiatric disability, medical records, including the January 2004 examination report from Dr Sheikh, reveal that the Veteran has been diagnosed as having chronic depression.  Thus, a current psychiatric disability has been shown.

A September 2010 VA psychiatric examination report indicates that the Veteran was diagnosed as having a history of adjustment disorder with mixed emotional features.  However, this disability was not found to be active during the examination and the examiner noted that the Veteran was asymptomatic.  Therefore, no opinion was provided as to the etiology of any current psychiatric disability.

Rather, the examiner opined that the Veteran had a sleep disturbance which was likely ("as likely as not") secondary to his physical problems, but was not due to any ongoing psychiatric issues.  He was not working due to physical problems, was not anxious, irritable, withdrawn, or sad, had friends, went to church, and had interests.  He took medication which controlled his psychiatric symptoms.

The September 2010 VA psychiatric examination is inadequate because although the examiner concluded that the Veteran did not have an active psychiatric disability at the time of the examination, he did not acknowledge or discuss the previous diagnoses of depression or the opinions given by Drs. Kernel and Sheikh as to the etiology of that disability.

The requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim for service connection was received in July 2003, even if the disability is currently in remission.  McClain, 21 Vet. App. at 319.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination with an ENT specialist to determine whether the current left ear hearing loss was aggravated in service and whether any left ear disability, other than hearing loss, was incurred in or aggravated by service.  All indicated tests and studies should be conducted.

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

The examiner should opine as to whether any current left ear disability, other than hearing loss, clearly and unmistakably pre-existed service and, if so, whether such disability, other than hearing loss, was clearly and unmistakably aggravated (underwent a permanent increase) by active service beyond the normal progression of the disease.

If any current left ear disability, other than hearing loss, did not clearly and unmistakably pre-exist service, and was not clearly and unmistakably permanently aggravated in service, the examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that any current left ear disability, other than hearing loss, had its onset in service, is related to the Veteran's in-service hearing problems, or is otherwise the result of a disease or injury in service.

The examiner should also opine as to whether it is at least as likely as not (50 percent or more probability) that the current left ear hearing loss was aggravated in service beyond the normal progression of the disease.

In formulating the above opinions, the examiner should acknowledge and comment on the Veteran's reports of hearing problems in service and the audiological tests conducted in service.  Also, the examiner must fully describe the functional effects of the Veteran's hearing disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner indicates that additional testing is necessary to determine the nature and etiology of any current left ear problems, any such recommended testing should be conducted.

The examiner must provide a complete rationale for the conclusions reached.  If the examiner is unable to provide any of the requested opinions without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of his current psychiatric disability.  All indicated tests and studies should be conducted.

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that any psychiatric disability diagnosed since July 2003 had its onset in service or is otherwise the result of a disease or injury in service.

The examiner should also opine as to whether it is at least as likely as not (50 percent or more probability) that any psychiatric disability diagnosed since July 2003 was either caused or aggravated (made worse) by the service-connected disability.  The Veteran is service connected for: degenerative joint disease of the left knee, degenerative joint disease of the left ankle, hypertension, and diabetes mellitus.  The amount of any aggravation should be quantified, if possible.

In formulating the above opinions, the examiner should acknowledge and comment on all previous psychiatric diagnoses since July 2003, a February 1972 service treatment record which noted that the Veteran was exceedingly nervous, Dr. Kerley's July and December 2003 opinions, and Dr. Sheikh's January 2004 opinion.   

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The examiner must provide a complete rationale for the conclusions reached.  If the examiner is unable to provide any of the requested opinions without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.

3.  Schedule the Veteran for a VA examination to determine the etiology of his current skin disease.  All indicated tests and studies should be conducted.

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that any current skin disease had its onset in service, is related to the Veteran's in-service skin problems treated in February 1971, or is otherwise the result of a disease or injury during service.

The examiner should also opine as to whether it is at least as likely as not (50 percent or more probability) that any current skin disease was either caused or aggravated (made worse) by the Veteran's now service-connected diabetes mellitus.  The amount of any aggravation should be quantified, if possible.

In formulating the above opinions, the examiner should acknowledge and comment on Dr. Sheikh's January 2004 letter.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.
  
The examiner must provide a complete rationale for the conclusions reached.  If the examiner is unable to provide any of the requested opinions without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4.  To help avoid future remand, ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268.

5.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the service-connection claims remaining on appeal, in light of all pertinent evidence and legal authority.  In adjudicating the claims, all applicable theories of entitlement to service connection should be considered, to include on a direct, presumptive or secondary basis, as appropriate.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


